Case: 21-30455    Document: 00516277416        Page: 1    Date Filed: 04/12/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 12, 2022
                                No. 21-30455                         Lyle W. Cayce
                                                                          Clerk

   Carnell Morris,

                                                         Plaintiff—Appellant,

                                    versus

   James M. LeBlanc, Secretary, Department of Public Safety and
   Corrections; Kirt Guerin, Warden, Elayn Hunt Correctional Center;
   Jason Russ, Colonel of Elayn Hunt Correctional Center; Unknown
   Jones, Master Sergeant, Employee of Elayn Hunt Correctional Center;
   Unknown Kirk, Sergeant, Employee of Elayn Hunt Correctional Center;
   Unknown Rasheen, Captain, Employee of Elayn Hunt Correctional
   Center; Unknown Smith, EMT, Employee of Elayn Hunt Correctional
   Center; John Doe, EMT, Employee of Elayn Hunt Correctional Center,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:19-CV-119


   Before Jones, Elrod, and Wilson, Circuit Judges.
Case: 21-30455      Document: 00516277416           Page: 2   Date Filed: 04/12/2022

                                     No. 21-30455


   Per Curiam:*
          Carnell Morris, Louisiana prisoner # 100116, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the district court’s dismissal
   of his complaint raising claims under 42 U.S.C. § 1983 and state law for
   failure to state a claim, pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2)(B).
   By such motion, Morris is challenging the district court’s certification that
   any appeal would not be taken in good faith. See Baugh v. Taylor, 117 F.3d
   197, 202 (5th Cir. 1997).
          Before this court, Morris argues that he is financially eligible to
   proceed IFP, and he conclusionally states that his appeal is brought in good
   faith because his constitutional rights were violated. However, he briefs no
   argument challenging the district court’s reasons for concluding that he
   failed to state a claim for relief, for declining to exercise supplemental
   jurisdiction over state law claims, and for denying him leave to amend the
   complaint. His failure to identify any error in the district court’s analysis
   constitutes an abandonment of such claims. See Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The appeal is without
   arguable merit and is thus frivolous. See Howard v. King, 707 F.2d 215, 220
   (5th Cir. 1983). Because the appeal is frivolous, the motion to proceed IFP is
   DENIED, and the appeal is DISMISSED. See Baugh, 117 F.3d at 202 &
   n.24; 5th Cir. R. 42.2.
          The district court’s dismissal of the complaint for failure to state
   a claim and the dismissal as frivolous of this appeal each count as a strike for
   purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532,
   537 (2015). Morris is WARNED that if he accumulates three strikes, he will



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-30455     Document: 00516277416           Page: 3   Date Filed: 04/12/2022




                                    No. 21-30455


   no longer be allowed to proceed IFP in any civil action or appeal filed while
   he is incarcerated or detained in any facility unless he is under imminent
   danger of serious physical injury. See § 1915(g).




                                         3